  Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 1 of 13 PAGEID #: 287




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                          :
                                                    :
                Plaintiff,                          :   Case No. 3:19-cr-014
                                                    :
         v.                                         :   Judge Thomas M. Rose
                                                    :
 Kevin Dorn,                                        :
                                                    :
                Defendant.                          :
______________________________________________________________________________

    ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
    COMPASSIONATE RELEASE (ECF 73).
______________________________________________________________________________

        Pending before the Court is Motion for a Reduction of Sentence Under the Compassionate

Release Provisions Pursuant to 18 U.S.C. 3582(c)(1)(A), the First Step Act of 2018 and Policy

Statement at 1B1.13. (ECF 73). The Court is also in receipt of supplements filed by Defendant,

(ECF 75, 79), to which the government has responded. (ECF 76). Dorn is currently incarcerated

at FCI Lexington. The matter is ripe for review.

   I.         BACKGROUND

        On or about September 25, 2018 Kevin Dorn, along with two other individuals, conspired

to and did possess with intent to distribute cocaine and fentanyl, which are controlled substances.

On September 25, 2018, law enforcement observed a vehicle they recognized as having fled from

law enforcement on a previous occasion. Due to excessive window tint and the prior flight, law

enforcement coordinated an encounter with the vehicle while it was stopped at a gas station. Dorn

and two other individuals were in the vehicle. Within the vehicle were firearms and a magazine

of ammunition in plain view.



                                                1
   Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 2 of 13 PAGEID #: 288




       During a search of the vehicle, law enforcement located multiple firearms, bags of gel caps

containing suspected narcotics, drug paraphernalia, and cell phones. These items were seized and

the suspected narcotics were submitted to the Miami Valley Regional Crime Laboratory for

testing. Of the multiple firearms located in the vehicle, Dorn was found to be in possession of the

FN Model Five-Seven, 5.7x28 caliber handgun with twenty-one rounds of ammunition including

one in the chamber. The twenty-one rounds of ammunition were 5.7x28 caliber ammunition

commonly used as rifle rounds. Dorn had previously been convicted of a felony offense punishable

by a term of imprisonment exceeding one year and was prohibited from lawfully possessing a

firearm. The laboratory reports confirmed the suspected narcotics to be cocaine, weighing

approximately 9.20 grams and a mixture of valeryl fentanyl and fentanyl weighing approximately

9.45 grams. Dorn and the co-conspirators possessed the cocaine and the fentanyl mixture with the

intention of selling the drugs for personal profit.

       In August 2019, Dorn pled guilty to one count of Conspiracy to Possess with Intent to

Distribute Cocaine and Valeryl Fentanyl, in violation of 2l U.S.C. § 846. His advisory sentencing

guidelines range was 41 to 51 months in prison. The U.S. Probation Office’s Presentence

Investigation Report noted that Dorn had no chronic or serious health issues, indicated that he is

healthy and is not currently prescribed any medications. The Court sentenced him to 41 months

imprisonment, at the bottom of the advisory sentencing guidelines range. Dorn is now serving his

sentence at Federal Medical Center (FMC) Lexington, Lexington, KY. To date, Dorn has served

roughly 15 months in prison. Dorn is presently 32 years old. His projected release date is March

12, 2022. See https://www.bop.gov/inmateloc.

       On May 28, 2020, Dorn (Inmate #78240061) sent an email to the Warden requesting

compassionate release. On July 7, 2020, the Warden denied his request. (ECF 76-1). Dorn has



                                                  2
   Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 3 of 13 PAGEID #: 289




now filed a motion seeking compassionate release, citing the risks posed by the COVID-19

pandemic. Dorn has no record of any disciplinary action, nor does he have any aggravating

medical conditions.

    II.      ANALYSIS

          Dorn asks the Court to grant him a reduction in sentence as permitted by 18 U.S.C. §

3582(c)(1)(A)(i) and to consider what he alleges are extraordinary and compelling reasons for

doing so.

          Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified

18 U.S.C. § 3582 to allow a defendant to bring a motion on his or her own behalf either “[1] after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf or [2] the lapse of 30 days from the receipt of such request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat.

5194; see also United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020) (“If the Director of the Bureau

of Prisons does not move for compassionate release, a prisoner may take his claim to court only by moving

for it on his own behalf. To do that, he must fully exhaust all administrative rights to appeal with the prison

or wait 30 days after his first request to the prison,” and “[p]risoners who seek compassionate release have

the option to take their claim to federal court within 30 days, no matter the appeals available to them”)

(internal quotation marks omitted) (alterations adopted).

          Legal Standards

          A district court has limited authority to modify a sentence. “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides in part:


                                                      3
   Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 4 of 13 PAGEID #: 290




        The court may not modify a term of imprisonment once it has been imposed except
        that—in any case—the court … may reduce the term of imprisonment (and may
        impose a term of probation or supervised release with or without conditions that
        does not exceed the unserved portion of the original term of imprisonment), after
        considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
        they are applicable, if it finds that extraordinary and compelling reasons warrant
        such a reduction … and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). Thus, the Court can modify a term of imprisonment if it finds that

(1) “extraordinary and compelling reasons warrant such a reduction,” (2) “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission,” and (3) such

a reduction is appropriate “after considering the factors set forth in section 3553(a) to the extent

that they are applicable.” 18 U.S.C. § 3582(c)(1)(A)(i); see also United States v. Kincaid, 802 F.

App’x 187, 188 (6th Cir. 2020); United States v. Spencer, No. 20-3721, 2020 U.S. App. LEXIS

28051, at *4, 2020 WL 5498932 (6th Cir. Sept. 2, 2020).

        First, commentary to an applicable policy statement issued by the Sentencing Commission

identifies four, relatively narrow, circumstances in which “extraordinary and compelling reasons”

may exist. See 28 U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding

the sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples”). United States Sentencing Commission, Guidelines Manual, §

1B1.13, at cmt. n.1 (Nov. 1, 2018) (Reduction in Term of Imprisonment Under 18 U.S.C. §

3582(c)(1)(A) (Policy Statement)). Those four circumstances are: (A) Medical Condition of the

Defendant; (B) Age of the Defendant; (C) Family Circumstances; and (D) other extraordinary and

compelling reasons. Id. Each of the four circumstances has its own parameters. Id. Commentary

also confirms that, “[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by

itself, an extraordinary and compelling reason for purposes of this policy statement.” Id. at cmt.


                                                     4
   Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 5 of 13 PAGEID #: 291




n.3; see also United States v. Keefer, No. 19-4148, 2020 U.S. App. LEXIS 32723, at *6-7, 2020

WL 6112795 (6th Cir. Oct. 16, 2020) (“[i]n Application Note 1 to § 1B1.13, the Commission also

listed the ‘extraordinary and compelling reasons’ that might entitle a defendant to a sentence

reduction”).

       Second, that same applicable policy statement also requires that the defendant not be “a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

Id.; see also Kincaid, 802 F. App’x at 188; Spencer, 2020 U.S. App. LEXIS 28051, at *4 (“[t]he

district court must also find that the defendant is not a danger to the safety of any other person or

to the community”) (internal quotation marks omitted). Section 3142(g) provides factors to be

considered in making that “danger to the safety” determination.

       Specifically, 18 U.S.C. § 3142(g) states:

               (g) Factors to be considered. The judicial officer shall, in
               determining whether there are conditions of release that will
               reasonably assure the appearance of the person as required and the
               safety of any other person and the community, take into account
               the available information concerning—

               (1) the nature and circumstances of the offense charged, including
               whether the offense is a crime of violence, a violation of section
               1591 [18 USCS § 1591], a Federal crime of terrorism, or involves
               a minor victim or a controlled substance, firearm, explosive, or
               destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including—

               (A) the person’s character, physical and mental condition, family
               ties, employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person
               was on probation, on parole, or on other release pending trial,

                                                   5
   Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 6 of 13 PAGEID #: 292




               sentencing, appeal, or completion of sentence for an offense under
               Federal, State, or local law; and(4) the nature and seriousness of
               the danger to any person or the community that would be posed by
               the person’s release. In considering the conditions of release
               described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this
               section, the judicial officer may upon his own motion, or shall
               upon the motion of the Government, conduct an inquiry into the
               source of the property to be designated for potential forfeiture or
               offered as collateral to secure a bond, and shall decline to accept
               the designation, or the use as collateral, of property that, because of
               its source, will not reasonably assure the appearance of the person
               as required.

18 U.S.C. § 3142(g); see also United States v. Jones, No. 20-3748, 2020 U.S. App. LEXIS 32451,

at *4-5 (6th Cir. Oct. 14, 2020).

       Third, the factors set forth in Section 3553(a) “include, among others, ‘the nature and

circumstances of the offense’; the defendant’s ‘history and characteristics’; the need for the

sentence imposed to reflect the seriousness of the offense, provide just punishment, and afford

adequate deterrence; and the need to avoid unwarranted sentencing disparities.” Jones, 2020 U.S.

App. LEXIS 32451, at *6 (quoting 18 U.S.C. § 3553(a)(1), (2), (6)).

       Finally, it remains that “compassionate release is discretionary, not mandatory.” United

States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see also 18 U.S.C. § 3582(c)(1)(A)(i)

(stating that a court “may” reduce the term of imprisonment); Keefer, 2020 U.S. App. LEXIS

32723, at *7 (“The statute’s plain text makes evident the discretionary nature of a compassionate-

release decision,” and “the statute lists factors that, when present, permit a district court to reduce

a sentence”) (emphasis in original).

       Application

       The Bureau of Prisons has taken significant measures to protect inmates, and its

comprehensive effort to maximize home confinement in light of COVID-19 is the most appropriate

forum for assessing and implementing the release of individual prisoners from incarceration. On

                                                  6
   Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 7 of 13 PAGEID #: 293




March 13, 2020, in accordance with its Coronavirus (COVID-19) Action Plan, BOP began to

modify its operations to minimize the risk of COVID-19 transmission into and inside its facilities.

Since that time, BOP has repeatedly revised the Action Plan to address the crisis. Beginning June

30, 2020, BOP implemented Phase Eight of the Action Plan, which currently governs operations.

https://sallyport.bop.gov/co/hsd/infectious disease/covid19/index.jsp. The current operations plan

follows all national guidelines and requires that all inmates be secured in their assigned quarters

for a period of at least 14 days in order to stop spread of the disease. Inmates are required to wear

masks at all times except eating and sleeping. Three washable cloth masks have been provided to

each inmate. Only limited movement is afforded to facilitate commissary, laundry, showers,

telephone, and computer access. Further, BOP has severely limited movement of inmates and

detainees among its facilities. Symptomatic inmates, and asymptomatic inmates with a risk of

exposure, are placed in quarantine until cleared by medical staff. Social visits are suspended

indefinitely. See www.bop.gov/coronavirus/covid19_status.jsp.

       At FMC Lexington, as of July 10, 2020, there have been a total of 11 confirmed staff cases

with no new cases since May 31, 2020. See Memorandum for All Staff from Francisco J. Quintana,

Warden FMC Lexington dated July 10, 2020. (ECF 76-2). There are 283 confirmed cases of

COVID-19 within the inmate population and seven COVID-19 deaths. As of July 15, 2020 at

FMC Lexington, there are 13 Active Positive cases (2 re-tests, 1 new inmate arrival), and 231

Recovery cases along with 40 resolved cases. See ECF 76-3, Email from Carlos Martinez dated

7/15/2020. As of October 23, 2020, 221 individuals have tested positive out of 1,093 tests

administered, a disturbing 20% positivity rate. See Johns Hopkins Coronavirus Resource Center,

https://coronavirus.jhu.edu/testing/testing-positivity, visited October 23, 2020, (“On May 12, 2020

the World Health Organization advised governments that before reopening, rates of positivity in



                                                 7
   Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 8 of 13 PAGEID #: 294




testing (i.e., out of all tests conducted, how many came back positive for COVID-19) should

remain at 5% or lower for at least 14 days.”). At the very least, FMC Lexington is not testing

enough.

       In an effort to assist inmates who are most vulnerable to the disease and pose the least

threat to the community, BOP is also exercising greater authority to designate inmates for home

confinement. On March 26, 2020, the Attorney General directed BOP to prioritize transferring

inmates to home confinement in appropriate circumstances when those inmates are vulnerable to

COVID-19 under the CDC risk factors. A subsequent memorandum from the Attorney General

on April 3, 2020 further directed BOP to expand the range of inmates eligible for home

confinement, as authorized by the CARES Act. See Section 12003(b) (2) of the Coronavirus Aid,

Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, enacted March 27, 2020.

In assessing whether home confinement is appropriate for a particular inmate, BOP weighs

numerous factors, including the inmate’s medical conditions, age, crime of conviction, and

conduct while in prison; conditions in the inmate’s particular institution; availability of post-

release transportation, housing, and supervision for the inmate; and the inmate’s risk from COVID-

19 if released. Prior to releasing an inmate, BOP is directed to implement a fourteen-day

quarantine in order to protect the community.

       BOP asserts it is devoting all available resources to executing the Attorney General’s

directives, and that it is systematically assessing the inmate population to determine which inmates

are most appropriate for transfer. Since the Attorney General's memo on March 26, 2020, BOP

has now placed 7,766 inmates on home confinement. See www.BOP.gov/coronavirus (last

accessed October 22, 2020). BOP claims its home confinement program provides a centralized,

consistent mechanism for identifying prisoners for whom home confinement is most appropriate.



                                                 8
   Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 9 of 13 PAGEID #: 295




The Court hopes the resulting reduction in prison population will in turn benefit all remaining

prisoners. The Courts hesitates to augment a systematic effort by granting compassionate release

to prisoners who may be less deserving than others nationally, and without the capacity to conduct

the comprehensive and consistent review that can be undertaken by BOP.

       According to BOP, Dorn does not qualify for review as he is categorized as a Medium Risk

for Recidivism. (Exhibit 4, Home Confinement Review).

       Dorn is not eligible for compassionate relief under the statutory standard. The Court may

only reduce a sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) if, “after considering the factors set

forth in § 3553(a) to the extent that they are applicable,” the Court “finds that” “extraordinary and

compelling reasons warrant such a reduction” “and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

Congress directed that the Sentencing Commission, not the judiciary, adopt policies regarding

“what should be considered extraordinary and compelling reasons for sentence reduction.” 28

U.S.C. § 994(a)(2)(C) & (t). The Sentencing Commission fulfilled Congress’s directive by issuing

USSG § 1B1.13. The policy statement provides for reduction of a sentence, after considering the

§ 3553(a) factors, if (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g);” and (iii) “the reduction is consistent with this policy statement.” USSG §

1B1.13.

       The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,




                                                 9
  Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 10 of 13 PAGEID #: 296




amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” USSG §

1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:

                       (I) suffering from a serious physical or medical condition,

                     (II) suffering from a serious functional or cognitive
               impairment, or

                      (III) experiencing deteriorating physical or mental health
               because of the aging process,

               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover.

USSG § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. USSG § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

possibility that BOP could identify other grounds that amount to “extraordinary and compelling

reasons.” USSG § 1B1.13, cmt. n.1(D).

       Because the Sentencing Commission’s policy statement defines “extraordinary and

compelling reasons” to include only certain specified categories of medical conditions, to state a

cognizable basis for a sentence reduction based on a medical condition, a defendant first must

establish that his condition falls within one of the categories listed in the policy statement. If a

defendant’s medical condition does not fall within one of the categories specified in the application

note (and no other part of the application note applies), his or her motion will be denied.

       The mere existence of the COVID-19 pandemic, which poses a general threat to every non-

immune person in the country, does not fall into either of those categories and therefore could not

alone provide a basis for a sentence reduction. The categories encompass specific serious medical

conditions afflicting an individual inmate, not generalized threats to the entire population. As the



                                                 10
  Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 11 of 13 PAGEID #: 297




Third Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). To classify COVID-19 as an extraordinary and

compelling reason would not only be inconsistent with the text of the statute and the policy

statement, but would be detrimental to BOP’s organized and comprehensive anti-COVID-19

regimens, could result in the scattershot treatment of inmates, and would undercut the strict criteria

BOP employs to determine individual inmates’ eligibility for sentence reductions and home

confinement. Section 3582(c)(1)(A) contemplates sentence reductions for specific individuals, not

the widespread prophylactic release of inmates and the modification of lawfully imposed sentences

to deal with a world-wide viral pandemic.

       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a motion

under § 3582(c) (1) (A). If an inmate has a chronic medical condition that has been identified by

the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition

may satisfy the standard of “extraordinary and compelling reasons.” Under these circumstances,

a chronic condition (i.e., one “from which [the defendant] is not expected to recover”) reasonably

could be found to be “serious” and to “substantially diminish[ ] the ability of the defendant to

provide self-care within the environment of a correctional facility,” even if that condition would

not have constituted an “extraordinary and compelling reason” absent the risk of COVID-19.

USSG § 1B1.13, cmt. n.1(A)(ii)(I). But as part of its analysis of the totality of circumstances, the

Court should consider whether the inmate is more likely to contract COVID-19 if he or she is

released than if he or she remains incarcerated. That will typically depend on the inmate’s

proposed release plans and whether a known outbreak has occurred at his or her institution.




                                                 11
  Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 12 of 13 PAGEID #: 298




       In this case, Defendant has not asserted that he suffers from any condition that makes him

more vulnerable to becoming seriously ill should he contract COVID-19. Further, according to

records submitted by the BOP, Dorn tested negative for COVID-19 on June 22, 2020. For these

reasons, Dorn has failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582 (c)(1)(A).

       Even when a defendant is able to demonstrate a potentially “extraordinary and compelling

reason,” compassionate release is not necessarily appropriate.         Under the applicable policy

statement, the Court must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG § 1B1.13(2). Additionally,

the Court must consider the § 3553(a) factors, as “applicable,” as part of its analysis. See §

3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). Here, “the nature

and circumstances” of Dorn’s crime weighs against relief. 18 U.S.C. § 3553(a)(1).

       Dorn was convicted of conspiring to sell a fentanyl analogue and carrying a loaded firearm

when he was stopped by law enforcement at a gas station in the Dayton area. Dorn’s “history and

characteristics” likewise do not support relief. 18 U.S.C. § 3553(a)(1). Similar to the instant

offense, Dorn has one other prior conviction for Carrying a Concealed Weapon in the Montgomery

County Court of Common Pleas (2010 CR 00864), he also has a conviction for possession of

heroin in the Montgomery County Court of Common Pleas (2011 CR00149). The need for the

sentence to reflect the seriousness of the offense, afford adequate deterrence, and protect the public

similarly cuts against relief. See 18 U.S.C. § 3553(a)(2). Considering these factors, the Court

sentenced Dorn to a 41-month term of imprisonment. To date, he has served 15 months. Reduction

of Dorn’s sentence would thus fail to fully address these purposes of sentencing.




                                                 12
  Case: 3:19-cr-00014-TMR Doc #: 83 Filed: 10/29/20 Page: 13 of 13 PAGEID #: 299




          In view of the § 3553 sentencing factors, compassionate release is improper here. See §

3582(c)(1)(A). For the same reasons, based on his criminal history and offense conduct, Dorn

cannot show that he “is not a danger to the safety of any other person or to the community,” USSG

§ 1B1.13(2), which independently precludes relief.

   III.      CONCLUSION

          Dorn does not meet the requirements necessary to be granted relief under 18 U.S.C. §

3582(c)(1)(A).     Thus, the Court DENIES Motion for a Reduction of Sentence Under the

Compassionate Release Provisions Pursuant to 18 U.S.C. 3582(c)(1)(A), the First Step Act of 2018

and Policy Statement at 1B1.13. (ECF 73).

          DONE and ORDERED in Dayton, Ohio, this Thursday, October 29, 2020.

                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                13
